Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments/remarks filed on 11/16/2021 have been overcome the objections and  the 112 rejections.
The indicated allowability of claims 1-5, 8, 10, and 14-20 is withdrawn in view of the newly discovered reference(s) to Yu et al. (US 10056351 B2).  Rejections based on the newly cited reference(s) follow.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a second remote distribution layer”.
Claim Objections
Claims 3 and 8 are objected to because of the following informalities:  
The phrase, “the second remote” lacks proper antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 9, and 20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Yu et al. (US 10,056,351 B2, hereinafter, Yu et al.).  

    PNG
    media_image1.png
    299
    740
    media_image1.png
    Greyscale

Yu et al. teaches in Fig. 16, for example, (see top package 1104 of Fig. 16), and related texts, a semiconductor device assembly, comprising: 
a first remote distribution layer (RDL) (108), the first RDL comprising a lower outermost planar surface of the semiconductor device assembly (see col. 7, lines 6-7, a process of planarization of top surfaces of molding compound 124); 
a first semiconductor die (104A) directly coupled to an upper surface of the first RDL (108) by a first plurality of interconnects (116); 

a second semiconductor die (104B) directly coupled to a lower surface of the second RDL by a second plurality of interconnects (210); 
an encapsulant material (124) (see col. 17, line 19) disposed between the first RDL and the second RDL and at least partially encapsulating the first and second semiconductor dies (104A, 104B); and 
a third plurality of interconnects (TIVs 126) (see col. 17, line 3) extending fully between 
and directly coupling the upper surface of the first RDL and the lower surface of the second RDL.
	Regarding claim 2, the limitation therein, “wherein the first semiconductor die has a first back surface opposite the first plurality of interconnects, the second semiconductor die has a second back surface opposite the second plurality of interconnects, and the first and second back surfaces are coupled by an adhesive) is met by, i.e., Fig. 16 which shows the back surfaces of the first and second dies (104A and 104B) are coupled by an adhesive (802) (see col. 16, line 51). 
	Regarding claim 3, the limitation therein, “wherein the second semiconductor die is electrically coupled to the first RDL by the second plurality of interconnects, the second [remote] distribution layer, and the third plurality of interconnects” is met by i.e., Fig. 16.
	Regarding claim 4, the limitation therein, “wherein the upper outermost planar surface comprises a dielectric material with no openings” is also met by i.e., Fig. 16.
Regarding claim 8, the limitation therein, “comprising a layer of underfill material between the second semiconductor device and the second [remote] distribution layer” is met by Fig. 16 which shows a layer (212) of underfill material between the second semiconductor device (124B) and the second RDL.
Regarding claim 9, the limitation therein, “wherein a lower surface of each of the first plurality of interconnects is co-planar with a lower surface of each of the third plurality of interconnects” is met by Fig. 16 which shows a lower surface of each of the first plurality of interconnects (116) and a lower surface of each of the third plurality of interconnects (TIVs 126) are in the same plane.
Regarding claim 20, Yu et al. teaches (see top package in Fig. 16), a semiconductor device assembly comprising: a first remote distribution layer (RDL) (108), the first RDL comprising a lower outermost planar surface of the semiconductor device assembly; 
one or more face-down semiconductor dies (104A) coupled to the first RDL by a first plurality of interconnect (116)s; 
a second RDL (108), the second RDL comprising an upper outermost planar surface of the semiconductor device assembly opposite the lower outermost planar surface; 
one or more face-up semiconductor dies (104B) coupled to the second RDL by a second plurality of interconnects (210); 
an encapsulant material (124) (see col. 17, line 19) disposed between the first RDL and the second RDL and at least partially encapsulating the one or more first semiconductor dies and the one or more second semiconductor dies; and 


Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be 
allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
[AltContent: rect]The applied reference fails to further teach and/or suggest 
(i) a dielectric of the lower outermost planar surface has openings in which a corresponding plurality of bond pads are disposed as claimed in claim 5; and
(ii) wherein each the second plurality of interconnects is [[are]] electrically connected to a corresponding interconnect of the third plurality of interconnects as claimed in claim 7.
Claims 10-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Yu et al. teaches relating to a method of making a semiconductor device assembly, comprising: 
forming a first remote distribution layer (RDL) comprising, a first plurality of internal pads (109) and a second plurality of internal pads (107); 
disposing a first semiconductor device (124A) over the first RDL and electrically connecting a first plurality of die contacts (116) of the first semiconductor device (124A) to the first plurality of internal pads (109) with a first plurality of interconnects (bond pad (unnumbered) between 109 and 116); 

disposing a second semiconductor device (124B) over the first semiconductor device (124A); 
forming a third plurality of interconnects (TIVs 126) (see col. 17, line 3; 
encapsulating the first and second semiconductor devices and the second and third pluralities of interconnects with an encapsulant material (124) (see col. 17, line 19);
planarizing the encapsulant material (see col. 7, lines 6-7) to expose co-planar surfaces of the second and third pluralities of interconnects; and 
forming a second RDL (108) over the encapsulant material (124) and electrically connecting corresponding ones of the second and third pluralities of interconnects.
However, Yu et al. fails to further teach and/or suggest: the forming the first [remote] distribution layer (RDL) comprising a plurality of external pads; and forming the third plurality of interconnects (TIVs 126) (see col. 17, line 3) on a second plurality of die contacts of the second semiconductor device as claimed in claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816